Citation Nr: 0527269	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  97-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
perforation of the right eardrum.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

A March 1996 rating decision initially denied service 
connection for PTSD, and upon the Board's denial of the 
claim, the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 order, 
in part pursuant to recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), the Court vacated the Board's 
decision and remanded the matter for readjudication.

In June 2002, the Board remanded the matter of entitlement to 
service connection for PTSD for additional evidentiary 
development.  The Board remanded the matter again in January 
2004.  While in remand status, an August 2004 rating decision 
granted service connection for PTSD and assigned an initial 
30 percent disability rating.  Additionally, the RO denied a 
claim for a compensable rating for a right perforated 
eardrum.  

In a December 2004 letter, the veteran's representative 
submitted a notice of disagreement concerning the 30 percent 
rating for PTSD and 0 percent rating for perforation of the 
right eardrum.  In January 2005, the Board remanded these 
matters again for issuance of a statement of the case.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for right perforated eardrum, and this disability 
is not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

2.  The record lacks evidence that the veteran's PTSD 
manifested to the extent that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, he had totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
the veteran was demonstrably unable to obtain or retain 
employment, and the record lacks evidence of a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected perforation of the right eardrum have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.84, Diagnostic Code 6211 (2004).

2.  The criteria for entitlement to a 70 percent evaluation 
for the veteran's service-connected PTSD have been met until 
July 30, 2004, and thereafter, the veteran is not entitled to 
a rating in excess of 30 percent.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the VCAA and its 
application must be considered.  

The record contains February 2004 and February 2005 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an increased rating, and both 
letters listed the evidence the RO had received to that 
point.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran filed a claim pre-VCAA.  
As such, the RO supplied the veteran with subsequent 
notification via the letters referred to above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (holding that any 
timing error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA examinations from September 
1995 (PTSD), August 1997 (audio), June 2004 (audio), and July 
2004 (PTSD), which are sufficient for the purpose of a 
decision.  The record also contains various lay statements 
from the veteran and his spouse, as well as some VA treatment 
records from the late 1990s.  The RO also received private 
medical evidence dated March 1998 concerning the veteran's 
ear.  Following the two recent VCAA notification letters, the 
veteran has not pointed to any further evidence that he would 
like VA to obtain or consider.  As such, VA fulfilled its 
duties to the veteran to the extent possible given the 
particular circumstances of this case.  

I.  Facts

Right ear

The record contains an August 1997 VA Summary Report of 
Examination for Organic Hearing Loss, which determined that 
hearing in the veteran's right ear was within normal limits.  
A March 1998 letter from Kazuo Teruya, M.D., of Ear, Nose & 
Throat Hawaii, Inc., stated that the veteran had normal 
hearing in the right ear-his average puretone was 13 in the 
right ear.  

An April 1998 rating decision granted service connection for 
a perforated eardrum of the right ear because the veteran's 
service medical records indicated the disability upon 
separation.  The RO, however, assigned a 0 percent disability 
evaluation because recent audiology testing showed a middle 
ear free of fluid and normal hearing.  

The veteran underwent a June 2004 VA medical examination, and 
the examiner noted that the claims file had been reviewed.  
The veteran's chief complaint was hearing loss in the right 
ear.  Testing of the right ear found a pure-tone average of 
30, and speech recognition of 96 percent in the right ear.  
Tympanometry showed Type A tympanograms bilaterally, 
suggesting normal middle ear function and no tympanic 
membrane perforations bilaterally.  Acoustic reflexes and 
decay were within normal limits bilaterally.  The diagnosis 
was:  Audiometric testing revealed hearing within normal 
limits to 2kHz, sloping to a mild to moderate sensorineural 
hearing loss in the right ear, and word recognition was 
excellent bilaterally.  The examiner noted that no perforated 
tympanic membranes were found, and therefore no opinion could 
be given regarding that matter.  

Thereafter, and as noted above, an August 2004 rating 
decision declined to grant an increased rating and the 
veteran's attorney filed a December 2004 notice of 
disagreement (NOD) stating that veteran's perforated eardrum 
as per Diagnostic Code 6211 caused a disability greater than 
0 percent.  Though the NOD indicated that additional evidence 
would be submitted, the record lacks any further medical 
evidence concerning the service-connected right ear 
disability.   

PTSD

In August 1995, the veteran filed a claim of service 
connection for PTSD.  On a December 1994 VA Form 21-4138, the 
veteran asserted that he suffered from extreme insomnia; his 
daily thoughts concerned Vietnam with flashbacks of shelling 
along the Cambodian border, brown muddy water, and extreme 
rains of the Tet Offensive in 1967; and he had flashbacks 
associated with certain smells.  The veteran found himself 
being short with people for no reason, and he did not want to 
go to gatherings with large groups of persons.  The veteran 
asserted that last year he left his residence one time to 
travel.  

A September 1995 note from the Vet Center indicated that the 
veteran had a flat affect, and stood staring at a large 
Vietnam memorial.  

A September 1995 VA examination report found that the veteran 
was mildly disheveled but cooperative with the interview.  
The veteran appeared anxious, and fidgeted almost constantly.  
The veteran admitted to auditory hallucinations, and appeared 
to be responding to internal stimuli during the interview.  
The veteran reported flashbacks, intrusive thoughts, and 
visual hallucinations related to combat experiences.  His 
affect was flat although he appeared frightened when 
discussing emotionally laden material.  The veteran denied 
suicidal or homicidal ideation, but reported being fearful of 
others, isolating, having conflicts when he attempted to "be 
in the mainstream."  He had impulsive angry feelings towards 
others, but no assaultiveness per patient history.  The 
veteran's sleep was disrupted, and he slept only three hours 
per night, awakening with paranoid ideation.  The veteran's 
presentation was somewhat disorganized with tangential speech 
and some looseness of associations.  He had a difficult time 
expressing himself verbally.  Cognitively, the veteran was 
alert times 3.  

The examiner noted that the veteran had been employed 
following his tour in Vietnam, but had become increasingly 
dysfunctional and was no longer gainfully employed.  The 
veteran's tendency to isolate had affected his interpersonal 
relationships.  The examiner noted that the veteran had had 
some history of substance abuse, though the present level of 
use/abuse was unclear.  The Assessment was Axis I, PTSD, 
severe, r/o psychosis not otherwise specified, r/o substance 
abuse, and Axis V, Global Assessment of Functioning 45, last 
year 40-50.  

On an October 1996 VA Form 9, the veteran stated that he 
could not control thoughts and nightmares about Vietnam, 
which further caused an inability to sleep, as well as 
depression and mistrust in people.  The veteran felt anger 
and sadness that he was still alive.

A July 1997 VA progress note indicated that the veteran 
complained of insomnia since Vietnam.  The veteran had war 
memories and nightmares.  He described himself as a 
workaholic, and had been isolated and withdrawn since the 
war.  Another progress noted recorded that the veteran 
expected an early death, and hypervigilance was prominent 
along with an exaggerated startle response.  The veteran had 
problems with concentration, and was sweaty at night.  The 
veteran had heart pounding, racing, and skipping beats.  The 
impression was PTSD.  

The record contains an April 1998 statement from his spouse, 
who stated that the veteran was up and down all night, 
tossing and turning, and throwing his legs around.  The 
veteran consistently looked at military pictures.  Another 
note records the veteran's spouse's statements about his 
violent outbursts, and that the veteran was frequently 
depressed and cried.  

The veteran underwent a July 30, 2004, VA examination.  He 
indicated that he had trouble sleeping due to nightmares, and 
he saw dead bodies of Americans and VC.  The veteran had 
intrusive thoughts on a daily basis, which were sometimes 
caused by combat movies.  The veteran stated that he did not 
participate in other social activities other than VFW 
meetings.  The veteran had flashbacks of smell 2-3 times a 
week.  

The examiner noted that the veteran had been married for the 
second time since 1984.  The veteran had medication 
management for PTSD from Dr. C. Wright from September 2000 to 
January 2001, and from Dr. Gonzalez from April 2001 to 
December 2003.  The veteran had a history of alcohol 
dependence, but had stopped drinking in 2001.  The veteran 
was operating a concrete plant from 7:30 am to 11:00 am, five 
to six days a week.  The veteran took medication to help him 
sleep at night for four hours.  

A mental status assessment found that the veteran was 
oriented to time, place, and person, and he did not have any 
delusion or hallucination.  There was no suicidal or 
homicidal ideation at the time.  The veteran's speech was in 
normal range, and his depressed affect was congruent with 
restricted mood.  The veteran's insight and judgment were 
within normal limits, and his long and short-term memories 
were within normal range.  The diagnosis was Axis I, PTSD, 
and Axis V, 65.  

On a May 2005 VA Form 9, the veteran asserted that he 
qualified for a higher rating for PTSD, and that he would 
submit additional evidence.  Since then, VA has not received 
any further medical or otherwise relevant evidence relating 
to the current severity of manifestations of his PTSD.  

II.  Laws and Regulations


General guidelines

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

PTSD

The veteran's service-connected PTSD has been rated as 30 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  In this regard, the Board notes that during the 
pendency of the veteran's claim, a revised rating schedule 
for mental disabilities became effective on November 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-00.

Considering the old version of Diagnostic Code 9411, a 30 
percent rating for psychiatric disability is warranted when 
the ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment.  

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 70 percent rating is warranted under the old version of 
Diagnostic Code 9411 where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

The old formula of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose. Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

III.  Analysis

Right ear

The veteran's service-connected right ear drum perforation is 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable 
evaluation is the single, and therefore the maximum, rating 
under the criteria.  As such, the veteran is not entitled to 
an increased rating for the disability under those criteria, 
and a compensable evaluation cannot be granted.  In fact, 
recent VA assessment did not find active symptoms or residual 
impairment concerning the eardrum perforation.  

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record lacks 
evidence that the veteran's service-connected perforated 
eardrum of the right ear has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's right ear disability.  
In the absence of such factors, the requirements for an 
extraschedular evaluation have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet App. 
218 (1995).

PTSD

A complete review of the record indicates that the veteran is 
entitled to a 70 percent evaluation until the July 2004 
examination-then and thereafter, the veteran is not entitled 
to a rating in excess of 30 percent.  Particularly, the 
September 1995 VA examination report contained a GAF of 45, 
which is indicative of "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
[or] any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a 
job)." DSM-IV at 46; Richard v. Brown, 9 Vet. App. 266 
(1996) (recognizing that a GAF of 50 is defined as serious 
symptoms).  This VA examination report, however, cannot 
support assignment of a 100 percent disability evaluation 
under old Diagnostic Code (DC) 9411 because it does not 
indicate that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, nor did the examiner find totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Additionally, the examiner did not conclude that the veteran 
was "demonstrably unable to obtain or retain employment"-
though the examiner pointed to the veteran's increasing 
dysfunction and that he was no longer employed, the statement 
did not draw the ultimate conclusion that the veteran was, in 
effect, unable to retain employment.  

Also, according to the veteran's testimony at an April 1997 
personal hearing at the RO, he had put together a small 
rental business.  Though the business venture had not made 
much money at that time to supplement a bad economy for the 
veteran's trade of construction, it helped make ends meet.  
The veteran testified that he buried himself into anything he 
get his hands for work.  Again, this fails to demonstrate 
that the veteran was unable to obtain or retain employment as 
per old DC 9411.  

The July 2004 VA examination, which appears to have been a 
thorough consideration of the veteran's medical, social, and 
occupational histories, found that the veteran had a GAF of 
65, which according to the DSM-IV is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
relationships.  

Moreover, the examiner's mental status assessment did not 
find that the veteran had symptoms associated with the 50 
percent rating criteria, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Rather, the examiner noted that the veteran's 
long and short-term memories were within normal range, and 
that he had insight and judgment within normal limits.  
Additionally, the veteran relayed information that he 
continued to work consistently, and maintained a personal 
relationship with his spouse.  

The Board relies upon the July 2004 VA examination in 
significant part because it is the only recent evidence of 
record describing the veteran's symptomatology.  The veteran 
has not submitted additional relevant evidence, nor has he 
indicated that there is any specific outstanding evidence 
that VA should have garnered prior to making a decision on 
this claim.

As such, it appears that as of July 30, 2004, the veteran's 
PTSD has not manifested to the level of severity anticipated 
by a rating in excess of 30 percent.  


ORDER

Entitlement to a rating in excess of 0 percent for 
perforation of the right eardrum is denied.

Entitlement to an initial rating of 70 percent until July 29, 
2004, is granted; entitlement to an initial rating in excess 
of 30 percent from July 30, 2004, is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


